UNITED STATES COURT OF APPEALS

                           FIFTH CIRCUIT


                            No. 95-50038
                          Summary Calendar



                   In re EVELYN J. WOOD, and ERIK
                        C. MOEBIUS, Debtors.


          MICHAEL A. WASH, and NATIONWIDE
          INSURANCE COMPANY,

                                              Appellees,

          versus

          EVELYN J. WOOD, and ERIK C. MOEBIUS,

                                              Appellants.



          Appeal from the United States District Court
                for the Western District of Texas
                           (94-CV-594)

                           (June 9, 1995)

Before SMITH, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     The judgment of the district court affirming the bankruptcy

court's summary judgment in favor of Michael A. Wash and Nationwide

Insurance Company is AFFIRMED for the reasons given by the district

court in its order and opinion of December 2, 1994.


     *
        Local Rule 47.5 provides:
"The publication of opinions that have no precedential value and
merely decide particular cases on the basis of well-settled
principles of law imposes needless expense on the public and
burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.